DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 2 recites the limitation "the vehicle structure".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation "the wall".  There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites the limitation "the wall surface".  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (WO2014017211A1).
Fujiwara discloses a side airbag device comprising a cushion 42 that expands and deploys toward the front of the vehicle in the vehicle cabin to restrain an occupant seated in a seat from the side, and an inflator 46 that is encased in the cushion and supplies the gas that expands and deploys the cushion, wherein the cushion is provided with a first panel 52A facing the side position of the occupant in an expanded and deployed state and a second panel 52B joined to the first panel positioned on the opposite side of the occupant, of the first panel and second panel, an insertion hole is provided at a position near the rear end of one of the panels and a stud bolt 54 is inserted to fasten the inflator to the vehicle structure, and the cushion is attached to the wall 68A facing toward the front of the vehicle to the side of the occupant together with the inflator using the stud bolt. A housing via 38 is further provided in which the cushion and the inflator are stowed and is attached to the structure, and where the wall surface is the rear wall surface 68A of the housing that is toward the rear of the vehicle. The first panel and the second panel are joined by sewing via T1. The stitching lines of the first panel and the second panel are biased toward a side of one of the panels when the cushion expands and deploys, as shown in Figure 3. The first panel and the second panel have essentially the same shape and dimensions, as shown in Figure 3. The first panel and the second panel are made up of one base material, and the first panel and the second panel are integrated in the portion of the cushion towards the front of the vehicle upon .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (WO2014017211A1) in view of Boy, et al. (5,564,735).
Fujiwara teaches the claimed invention except for the side airbag device provided in a rear seat of a vehicle.  Boy discloses a side mounted airbag device provided in a rear seat of a vehicle.  Based on the teachings of Boy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag device to be located in a rear seat of a vehicle to provide safety for a rear occupant during a collision.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616